DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/19/22 has been entered.

Election/Restrictions
Claim(s) 16 is/are allowable. The restriction requirement as set forth in the Office action mailed on 4/29/21 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/29/21 is withdrawn.  Claim(s) 1,5-7,10,29,31-32,34,36 is/are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Samuel Giesting on 8/3/22. 
The application has been amended as follows:
In the claims (claims 1 and 29 amended): 

	1. (Currently Amended) A camera lens assembly, comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens, wherein,
	the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface;
	the second lens has a negative refractive power, an object-side surface of the second lens is a convex surface at a paraxial position, and an image-side surface of the second lens is a concave surface;
	the third lens has a positive refractive power or a negative refractive power;
	the fourth lens has a positive refractive power;
	the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position;
	a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2;
	an effective focal length f of the camera lens assembly and a combined focal length f45 of the fourth lens and the fifth lens satisfy: -1.0<f/f45≤-0.5;
	the effective focal length f of the camera lens assembly and a center thickness CT4 of the fourth lens satisfy: 7<f/CT4<9; 
	the effective focal length f of the camera lens assembly and half of a maximal field- of-view HFOV of the camera lens assembly satisfy: f*tan(HFOV) ≥ 3.1 mm; and
	an axial distance BPL from an image-side surface of the filth lens to an image plane satisfies: 0.75 mm≤ BFL ≤ 0.95 mm. 

	29. (Currently Amended) A camera lens assembly, comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens, and a fifth lens, wherein,
	the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface;
	the second lens has a negative refractive power, an object-side surface of the second lens is a convex surface at a paraxial position, and an image-side surface of the second lens is a concave surface;
	the third lens has a positive refractive power or a negative refractive power;
	the fourth lens has a positive refractive power;
	the fifth lens has a negative refractive power, and an object-side surface of the fifth lens is a concave surface at a paraxial position;
	a center thickness CT3 of the third lens and an edge thickness ET3 of the third lens at a maximum radius satisfy: 0.8<CT3/ET3<1.2;
	an effective focal length f of the camera lens assembly and an axial distance TTL from the object-side surface of the first lens to an image plane satisfy: TTL/f<1.0;
	the effective focal length f of the camera lens assembly and a center thickness CT4 of the fourth lens satisfy: 7<f/CT4<9; 
	the effective focal length f of the camera lens assembly and half of a maximal field- of-view HFOV of the camera lens assembly satisfy: f*tan(HFOV) ≥ 3.1 mm; and
	an axial distance BPL from an image-side surface of the filth lens to an image plane satisfies: 0.75 mm≤ BFL ≤ 0.95 mm. 

Allowable Subject Matter
Claim(s) 1,5-7,10,16,18-19,21,23,29,31-32,34,36 is/are allowed. The reasons for allowance are provided in the office action dated 5/4/22. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234